Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is made and entered into between
DOBI Medical International, Inc., a Delaware corporation, (“Company”), and
Phillip C. Thomas (“Executive’) on April 18, 2006.

 

Whereas, the Company and Executive have entered into an employment agreement
dated December 9, 2003, as amended on March 10, 2005 (the “Employment
Agreement”); and

Whereas, Executive is the President and Chief Executive Officer of the Company
and is also a Director of the Company; and

 

Whereas, the parties have agreed that it is in the best interests of the Company
and Executive for Executive to resign his positions with the Company and to
terminate the Employment Agreement upon the terms contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.             Voluntary Resignation. The Employment Agreement is terminated in
its entirety, effective as of the date the Company closes the first tranche of
approximately $2,000,000 of a private financing of approximately $4,000,000 (the
“Effective Date”). Thereupon, Executive will in writing voluntarily resign for
personal reasons as President, Chief Executive Officer and Director of the
Company, and the Company will accept such resignation. The parties shall prepare
a press release to be mutually agreed upon before issuance and a Current Report
on Form 8-K shall be timely filed by the Company with the SEC.

 

2.             Compensation. Executive will receive separation pay in the total
gross amount of $260,000, payable at a rate of $13,333.33 per month, less
applicable payroll taxes, in accordance with the Company’s standard payroll
schedule until such amount is fully paid. The Company shall also continue to pay
100% of the monthly premium cost for health, dental and life insurance coverage
for Executive and his spouse for the duration of the Agreement. In the event the
Company’s health or dental insurance carrier does not provide coverage in a
geographical area where Executive may relocate, the Company will pay Executive a
monthly cash amount equal to the amount it would have paid for such Executive
coverage had Executive not relocated. Any and all accrued vacation time as of
the Effective Date shall be paid to Executive, at the salary rate in effect at
time such vacation time was accrued, in the next regular payroll following the
Effective Date.

 

a.             After the closing of the financing referred to herein, if there
occurs of a “Change of Control Event” as defined in the Company’s 2000 Stock
Incentive Plan as amended through December 10, 2003, any monthly payments
remaining due and unpaid shall be accelerated and paid in full in a lump sum by
the Company on or before the closing of such Change of Control Event.

 

b.             Except as set forth in this Agreement, any and all other benefits
other than as specifically set out in this Agreement to which Executive may have
been entitled to during his employment shall cease as of the Effective Date.

 

c.             Any unreimbursed expenses will be reimbursed by the Company, upon
submission of expense reports and supporting documentation.

 

 


--------------------------------------------------------------------------------



 

3.      Equity. Nothing in this Agreement shall alter Executive’s rights and
obligations with respect to any equity or options Executive owns or to which
Executive is otherwise entitled. Section 4.4 of the Employment Agreement shall
survive in all respects.

 

4.            Cooperation. Executive agrees to assist and cooperate fully and to
the best of his ability in the defense of any actions pending against the
Company, and shall likewise provide any assistance as reasonably required with
respect to any transition matters. Executive shall be entitled to reimbursement
from the Company in connection with such cooperation for all actual, reasonable
and necessary "out-of-pocket" expenses in accordance with the normal policy in
place for the Company’s employees.

 

5.            Return of Company Property. Any Company personal computers, cell
phones, keys, equipment, credit cards, security cards, supplies and any other
Company property, including any computer files and disks, manuals and other
documentation and materials in your possession or control must be returned to
the Company immediately.

 

 

6.

Proprietary Information.

 

a.             Executive agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, and customer and supplier
lists. Executive will not disclose any Proprietary Information to others outside
the Company or use the same for any unauthorized purposes without written
approval by an officer of the Company, either during or after his employment,
unless and until such Proprietary Information has become public knowledge
without fault by Executive.

 

b.            Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by Executive or others, which shall come into his
custody or possession, shall be and are the exclusive property of the Company to
be used by Executive only in the performance of his duties for the Company.

 

c.             Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of subsidiaries and joint ventures of the Company, customers
of the Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company’s business.

 

 

7.

Noncompetition and Nonsolicitation.

 

a.             For a period of two (2) years after the termination of
Executive’s employment with the Company for any reason, Executive will not
directly or indirectly, absent the Company’s prior written approval, render
services of a business, professional or commercial nature to any other person or
entity relating to dynamic functional imaging (the “Business”) in the
geographical area in which the Company does business, whether for compensation
or otherwise.

 

b.            For a period of one (1) year after termination of Executive’s
employment for any reason, Executive will not recruit solicit or induce, or
attempt to induce, any employee or employees of the Company to terminate their
employment with, or otherwise cease their relationship with, the Company; and

 

 

2

 

 


--------------------------------------------------------------------------------



 

c.      For a period of two (2) years after termination of Executive’s
employment for any reason, Executive will not solicit, divert or take away, or
attempt to divert or to take away, the business or patronage of any of the
clients, customers or accounts, or prospective clients, customers or accounts of
the Company which were contacted, solicited or served by Executive while
employed by the Company.

 

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

The restrictions contained in this Section 7 are necessary for the protection of
the business and goodwill of the Company and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach of this Section 7
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.

 

8.            Non-Disparagement. Executive and Company (as to the Company, its
officers, directors and employees) agree that neither party will disparage,
defame, slander, libel or otherwise speak negatively of the other or of any
affiliate or any officer, director or employee of the Company.

 

9.            Director & Officer Indemnification. After the Effective Date of
this Agreement, the Company shall continue to indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive's performance as an officer, director or employee of
the Company or any of its Affiliates or in any other capacity, including any
fiduciary capacity, in which Executive serves at the request of the Company, to
the maximum extent permitted by applicable law and the Certificate of
Incorporation and By-Laws of the Company (as such may be amended), as the case
may be. In addition to the foregoing indemnification obligation, the Company
shall maintain a directors and officers liability insurance policy in which
adequate liability coverage is provided to Executive in respect of any claim,
loss or cause of action arising from or out of Executive's performance as an
officer, director or employee of the Company.

 

 

10.

Mutual General Release.

 

a.             Executive. In return for the benefits and considerations extended
to Executive as set out in this Agreement, Executive hereby, knowingly and
voluntarily, and with the advice of legal counsel, on behalf of himself, his
heirs, executors, administrators, successors and assigns, by countersigning a
copy of this Agreement, release and forever discharge the Company, its parent
and affiliates, subsidiaries, directors, officers, employees and agents from any
and all manner of action or actions, suits, claims, damages, judgments, levies,
executions or other liabilities whatsoever, of every kind and nature whatsoever,
foreseen or unforeseen, now known or which may hereafter be discovered, which he
and/or his heirs and assigns may have or claim to have as of the Effective Date
of this Agreement against the Company and/or its successors, predecessors, its
affiliates, employees, officers, directors, or agents, by reason of any cause,
manner or things relating to or arising out of or in connection with his
employment with the Company, including his termination of employment, and
otherwise. Said charges, claims or causes of action include, but are not limited
to, claims under the Americans With Disabilities Act under 42 U.S.C. Section
12112, et seq.; claims of discrimination under 42 U.S.C. Section 2000(e), et
seq. (Title VII) and 42 U.S.C. Section 1981 (Civil Rights) and the New Jersey
Civil Rights (Title 10: 1-10), and any other New Jersey laws against
discrimination and/or any other relevant state or municipal statute, regulations
or ordinances; claims of age discrimination under 29 U.S.C. Section 621, et seq.
(the Age Discrimination In Employment Act) and the New Jersey Law on Age
Discrimination, (Title 10:3-1), and/or relevant state or municipal statutes,
regulations or ordinances; claims for wrongful discharge, defamation, personal
injury, emotional distress, invasion of privacy, other tort claims, and claims
of

 

3

 

 


--------------------------------------------------------------------------------



 

breach of contract arising from his employment with the Company, including his
termination of employment.

 

b.      Company. In return for the benefits and considerations extended to
Company as set out in this Agreement, Company hereby, knowingly and voluntarily,
and with the advice of legal counsel, on behalf of itself, administrators,
successors and assigns, by countersigning a copy of this Agreement, release and
forever discharge Executive from any and all manner of action or actions, suits,
claims, damages, judgments, levies, executions or other liabilities whatsoever,
of every kind and nature whatsoever, foreseen or unforeseen, now known or which
may hereafter be discovered, which it and its assigns may have or claim to have
as of the Effective Date of this Agreement against Executive by reason of any
cause, manner or things relating to or arising out of or in connection with
Executive’s employment with the Company, including his termination of
employment.

 

11.          Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon (a) a personal delivery,
or (b) deposit in the United States Post Office, by registered or certified
mail, postage prepaid, or (c) by facsimile transmission addressed to Executive
at his address of record or the Company, or at such other place as may from time
to time be designated by either party in writing.

 

12.          Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

 

13.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties and, except as expressly provided herein, supersedes all
prior agreements and understandings, whether written or oral relating to the
subject matter of this Agreement with the exception of current agreements with
respect to Executive’s ownership of stock options, warrants, and common stock of
the Company.

 

14.          Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.

 

15.          Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York.

 

16.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation into which the Company may be merged or which
may succeed to its assets or business.

 

 

17.

Miscellaneous.

 

a.           No Waiver. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or Executive on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.

 

b.           Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

c.           Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

 

4

 

 


--------------------------------------------------------------------------------



 

d.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Notwithstanding anything to the contrary, in the event this Agreement is not
executed by Executive and received by the Company on or before April 18, 2006,
this offer shall be deemed automatically and without further notice revoked and
of no force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

DOBI MEDICAL INTERNATIONAL, INC.

 

 

 

/s/Robert B. Machinist                                             

 

Robert B. Machinist

 

 

Chairman of the Board of Directors

 

 

 

 

Executive

 

 

 

/s/Phillip C. Thomas                                               

 

Phillip C. Thomas

 

 

 

 

5

 

 

 

 